Citation Nr: 9907367	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-26 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for conversion 
reaction, currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
January 1951.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a January 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied an evaluation in excess of 10 percent for 
conversion reaction.

This case was previously before the Board in June 1997, at 
which time it was remanded for additional evidentiary 
development and for consideration of the new rating criteria 
for psychiatric disabilities which became effective in 
November 1996.  The actions which were requested in that 
remand have been undertaken and the case now returns to the 
Board for appellate review.

In the June 1997 Board remand it was noted that the that the 
veteran's representative appeared to have raised the issue of 
clear and unmistakable error (CUE) with respect to RO rating 
decisions of January 1960 and January 1965.  It was noted at 
that time that no specific argument of clear and unmistakable 
error had been presented and that these issues had not been 
developed for appellate consideration.  They were referred to 
the RO for appropriate action.  It appears that these issues 
have not been further pursued by the veteran and his 
representative, and accordingly no action is required unless 
and until these issues are raised with specificity by the 
veteran and his representative.

FINDINGS OF FACT

1.  VA medical records dated from 1979 to 1997 do not 
disclose any evidence of complaints, treatment, or findings 
related to conversion reaction or any other psychiatric 
disorder, nor do these records reveal a diagnosis of a 
conversion reaction, or any other psychiatric disorder.  

2.  A diagnosis of conversion reaction was not made upon the 
two most recent VA examinations conducted in November 1995 
and in October 1997.  

3.  The record in this case fails to establish that the 
veteran's service-connected conversion reaction has resulted 
in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).  Similarly, the evidence does not 
demonstrate that the service connected conversion reaction 
has been productive of definite social and industrial 
impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for conversion reaction are not met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1997); 38 C.F.R. § 4. 132, Diagnostic 
Code 9402 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.130; Diagnostic Code 9424 (effective November 7, 1996; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  The veteran has 
stated that the symptoms of his service-connected psychiatric 
disability have increased.  The Board finds that the 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  That is, he has initially presented 
subjective complaints which, given the nature of the 
disability involved, are sufficient to make his claim 
plausible. 

As an initial matter, the Board finds that all appropriate 
development necessary to allow the Board to render an 
informed decision has been obtained and that VA statutory 
duty to assist has been accomplished in this case.  See 
38 U.S.C.A. § 5107 (West 1991). 

Relevant Law and Regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.  Such evaluations also 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. § 4.10 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Factual Background

By rating action of January 1960, service connection for 
traumatic encephalopathy, mild, was granted for which a 30 
percent disability evaluation was assigned under Diagnostic 
Codes 8001-9008.  The determination was based on service 
medical records which showed that the veteran was involved in 
an automobile accident in September 1949, resulting in a 
fracture of the occipital bone and a period of 
unconsciousness.  The service medical records showed that the 
veteran was hospitalized from February 1950 to March 1950 at 
which time diagnoses which included fracture simple occipital 
and encephalopathy due to trauma, were made.  The service 
medical records further revealed that the veteran was 
hospitalized for several months beginning in June 1950 and 
that final diagnoses which included residuals of a concussion 
of the brain and conversion reaction, were made. 

By rating action of January 1960, the RO granted service 
connection for traumatic encephalopathy, for which a 30 
percent evaluation was assigned under Diagnostic Codes 8001-
9008.

By rating action of March 1962, the RO determined that the 
disability which was formerly characterized and evaluated as 
traumatic encephalopathy was better characterized and 
evaluated as conversion reaction, in accordance with findings 
made upon VA examination conducted in February 1962.  A 30 
percent evaluation for conversion reaction was continued 
under Diagnostic Code 9402.

By rating action of January 1965, the RO reduced the 
disability evaluation for conversion reaction from 30 to 10 
percent, following findings made upon VA examination December 
1964.  By rating action of March 1970, the 10 percent 
evaluation was continued following a review of a report of VA 
examination which was conducted in March 1970.  

The veteran requested re-evaluation of his disability in 
December 1994, indicating that he had been receiving VA 
treatment.  VA medical records dated form July 1994 to 
November 1994, including a hospitalization report dated in 
September 1994, were submitted for the record.  However, 
these records pertained to treatment received for 
hypertension and vascular disease and did not evidence that 
treatment had been received for conversion reaction or for 
any psychiatric condition.  By rating action of January 1995, 
an evaluation in excess of 10 percent for conversion reaction 
was denied.  

In June 1995, VA medical records dated from September 1994 to 
June 1995 were submitted for the file.  Many of these records 
were duplicates of those previously submitted and the 
remainder revealed no treatment for conversion reaction or 
any other psychiatric condition.  

In July 1995, VA medical records dated from 1991 to 1995 were 
submitted for the file.  Again, some of these records were 
duplicates of those previously submitted and the remainder 
revealed no treatment for conversion reaction or any other 
psychiatric condition.  By rating action of July 1995, an 
evaluation in excess of 10 percent for conversion reaction 
was denied.

A VA examination for mental disorders was conducted in 
November 1995.  A history of head trauma in service was 
noted.  The veteran complained of loss of taste and smell 
subsequent to the cranial injury.  He denied any psychiatric 
treatment or intervention.  The veteran's employment history 
revealed that he had been employed as a bartender until he 
retired at the age of 61, coincident with a heart attack and 
placement of a pacemaker.  Mental status examination revealed 
that the veteran's speech was normal with variable tone and 
moderate tempo.  Affect was described as pleasant, with a 
moderate range of expression, although somewhat blunted.  
With respect to the veteran's mood, it was noted that he 
denied depression.  No sleep problems were noted.  It was 
noted that the veteran was oriented to four spheres.  
Immediate recall was intact, but after 5 minutes the veteran 
was unable to recall three words which he had been able to 
recall immediately.  The veteran reported a stable social 
pattern with a marriage of 38 years.  There was no Axis I 
diagnosis made.  A GAF score of 65 was assigned.   

The veteran presented testimony at a hearing held at the RO 
in November 1995.  However, the issue of entitlement to an 
increased evaluation for conversion reaction was not 
addressed in that testimony, except to the extent that the 
veteran reported that he experienced ringing in his ears as a 
result of the head injury sustained during service.  In a May 
1996 decision by a RO hearing officer, an evaluation in 
excess of 10 percent was denied for conversion reaction.  

The case came before the Board in June 1997, at which time 
the claim was remanded for additional evidentiary development 
and for consideration of the new rating criteria for 
psychiatric disabilities which became effective in November 
1996.

In July 1997, VA medical records dated from 1979 to 1997 were 
submitted for the record.  Some of these records were 
duplicates of those previously submitted and the remainder 
revealed no treatment for conversion reaction or any other 
psychiatric condition.

A VA examination for mental disorders was conducted in 
October 1997.  The examination report reflected that the 
veteran's claims folder was reviewed.  A history of an 
automobile accident in 1949 which resulted in findings of a 
linear fracture of the right occipital bone as well as 
symptoms of headache and blurred vision was noted.  The 
veteran complained of a 48 year history of loss of smell and 
taste since that accident.  He also complained of decreased 
stamina due to peripheral vascular disease in the legs.  He 
denied a history of mental health problems and reported that 
he had never been depressed.  The report indicated that the 
veteran had been married for 39 years and that he and his 
spouse had participated in activities such as visiting with 
friends and shopping.  His employment history revealed that 
after service he worked in the construction field but had to 
discontinue such employment due to back problems.  He was 
then employed as a bartender.

On examination, the veteran was alert and well-oriented.  
Speech was logical and goal directed.  The veteran was 
described as calm and pleasant and his affect was described 
as cheerful.  There was no evidence of disturbance in speech, 
perception, or cognition.  The examiner indicated that the 
veteran's VA treatment records showed that he had been 
treated for conditions which included back problems, carpal 
tunnel syndrome, and prostate cancer, but that the records 
did not include any recent opinion regarding loss of sense of 
taste or smell related to head trauma.  The examiner 
indicated that the veteran was quite capable of managing his 
funds.  There was no Axis I diagnosis given.  The examiner 
did indicate that the veteran suffered from multiple chronic 
medical problems interfering with activities and the 
veteran's ability to ambulate short distances.  A GAF score 
of 65 was assigned.  The examiner commented that the veteran 
did not appear to have any mental disorder.  

In a Supplemental Statement of the Case/rating action dated 
in January 1999 the RO denied an evaluation in excess of 10 
percent for the veteran's conversion reaction, upon 
consideration of both the old and new rating criteria used 
for the evaluation of conversion reaction [these criteria are 
discussed immediately below].  The RO noted that the 10 
percent which was in effect for conversion reaction had been 
in effect for more than 20 years and that it was therefore 
protected by law.  See 38 C.F.R. § 3.951 (1998).

Analysis

The veteran is currently in receipt of a 10 percent 
evaluation for conversion reaction assigned under 38 C.F.R. 
§ 4.130, Diagnostic Code 9424.

Rating criteria

At this juncture, the Board points out that the VA Schedule 
for Rating Disabilities has been revised with respect to the 
regulations applicable to rating mental disorders, including 
the rating criteria for conversion disorder.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9424 (1998).  The amendments went 
into effect on November 7, 1996.  The Court has stated that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress or the Secretary has 
explicitly provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  A liberalizing change in a regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997); Karnas, 1 Vet. App. at 308.  

As there is no indication that the Secretary has precluded 
application of either the old or the new version of the 
pertinent regulations, the veteran's claim for an increased 
evaluation for a conversion reaction must be evaluated under 
the relevant regulations effective both before and after the 
November 7, 1996, amendment to the Rating Schedule in order 
to determine which version is most favorable to the 
disposition of the claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1995).  The Board observes that the veteran's service-
connected conversion reaction disability has been evaluated 
by the RO under both the former criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9402 (1996) and the new criteria, 38 C.F.R. 
§ 4.130, Diagnostic Code 9424 (1998). 

Under the former rating criteria for a conversion disorder, 
38 C.F.R. § 4.132, Diagnostic Code 9402 (1996), a disability 
rating of 10 percent was assigned for neurotic symptoms which 
may somewhat adversely affect relationships with others but 
which did not cause impairment of working ability.  A 30 
percent rating was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment. 38 C.F.R. § 4.132, 
Diagnostic Code 9402 (1996).

in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 1991 
& Supp. 1997).  In a precedent opinion, the General Counsel 
of VA concluded that "definite" is to be construed as 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
that interpretation of the term "definite." 38 U.S.C.A. § 
7104(c).

Under the new rating criteria for conversion disorders, 38 
C.F.R. § 4.130, Diagnostic Code 9424 (1998), for a 10 percent 
rating, the service-connected conversion reaction must 
produce occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress; or it is the case that the veteran's 
symptoms are controlled by continuous medication.

A 30 percent disability evaluation, the next highest rating, 
is appropriate where there are occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although the veteran is generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  38 
C.F.R. § 4.130, Diagnostic Code 9424 (1998).

Discussion

The Board concludes that the symptomatology reported above 
does not warrant a disability evaluation in excess of 10 
percent for the veteran's conversion reaction either under 38 
C.F.R. § 4.132, Diagnostic Code 9402 (1996) or 38 C.F.R. § 
4.130, Diagnostic Code 9424 (1998).  Simply put, the evidence 
does not reflect that the veteran presently suffers from 
conversion reaction, inasmuch as that condition was not 
diagnosed, nor was any psychiatric disorder, upon either of 
the two most recent VA examinations conducted in November 
1995 or in October 1997.  The above-cited VA medical records 
and reports make that eminently clear.

Not only does the evidence reflect that a diagnosis of 
conversion reaction was not made upon the two most recent VA 
examinations, conducted in 1995 and 1997, but the veteran's 
VA treatment and evaluation records dated from 1979 to 1997 
also fail to reveal any evidence of complaints, findings, 
treatment or a diagnosis of conversion disorder or any other 
psychiatric disorder.  The veteran, without evidence of a 
current, active conversion reaction, cannot be granted a 
disability evaluation in excess of 10 percent.

Under the schedular criteria, to be entitled to a higher 
disability rating, i.e., a 30 percent evaluation for 
conversion reaction under the old rating criteria, the 
evidence of record would have to show that the veteran 
experienced definite social and industrial impairment as the 
result of his service-connected conversion reaction.  
38 C.F.R. § 4.132, Diagnostic Code 9402 (1996).  Neither the 
1995 or 1997 VA examination reports nor the VA outpatients 
reports of record indicated that the veteran's conversion 
reaction is productive of definite social and industrial 
impairment.  In fact, the 1995 and 1997 VA examination 
reports did not reveal any evidence of social impairment 
attributable to conversion reaction or to any psychiatric 
disorder.  Likewise, the 1995 and 1997 VA examination reports 
did not reveal any evidence of industrial impairment 
attributable to conversion reaction or to any psychiatric 
disorder.  The only mention of industrial impairment 
indicated in those examination reports pertained to the 
veteran's back and heart problems.

In order to be entitled to a 30 percent evaluation for 
conversion reaction pursuant to the new rating criteria for 
psychiatric disabilities, the evidence of record would have 
to show that the veteran suffers from occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although the veteran is generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  38 
C.F.R. § 4.130, Diagnostic Code 9424 (1998).  

The VA examination reports of 1995 and 1997 did not reveal 
any evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
Moreover, upon examination conducted in October 1997, the 
veteran himself reported that he had never been depressed and 
his affect was described by the examiner as cheerful.  There 
were no subjective complaints or objective findings of 
anxiety, suspiciousness, panic attacks or chronic sleep 
impairment.  The Board notes that the VA examination 
conducted in 1995 did suggest some evidence of mild memory 
loss; however, this lone finding, in the absence of any of 
the other rating criteria for a 30 percent evaluation 
specified under the provisions of Diagnostic Code 9424, does 
not provide a basis for the award of a 30 percent evaluation 
under the new rating criteria.  

Based on a thorough review of the evidence in the claims 
file, and for the reasons and based discussed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for 
conversion reaction under either the schedular criteria which 
were in effect prior to November 7, 1996, or the revised 
criteria that became effective on and after that date.  
Essentially, given the absence of any current objective 
medical evidence of complaints, treatment, findings or of a 
diagnosis of conversion reaction, a disability rating in 
excess of 10 percent simply cannot be granted at the present 
time.  Accordingly, an evaluation in excess of 10 percent for 
conversion reaction is denied.


ORDER

A disability rating in excess of 10 percent for conversion 
reaction is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

